PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
TAKEUCHI et al.
Application No. 16/360,821
Filed: 21 Mar 2019
For: LIGHT BULB SHAPED LAMP

:
:
:	DECISION ON PETITION
:
:


This is a decision on the renewed petition under 37 CFR 1.182, filed February 4, 2021, to expunge an assignment previously recorded against the above-identified application.  

The petition is granted.  

Sensitive information was inadvertently provided on an assignment document, recorded December 21, 2020 and associated with the above-identified application.  Petitioners request that this original document containing the sensitive information be expunged.  A copy of this assignment document, which redacts the sensitive information without disturbing the remainder of the document’s contents, was recorded at reel and frame number 055132/0395 to replace the original document.  

While, as noted in MPEP 323, the USPTO will not normally remove a recorded document but instead records supplemental correcting documents, the sensitive nature of the information in question justifies the requested expungement.  Since the normal corrective procedures outlined in MPEP § 323.01(a) through § 323.01(c) will not provide the petitioner with adequate relief and the integrity of the assignment records will not be affected by granting the petition due to the presence of the newly recorded redacted copy, the requested expungement is granted.

The USPTO will remove any and all reference "pointers" in its relevant systems to the sensitive information recorded December 21, 2020 related to the assignment document, such that the information cannot be located by referencing the applications or patents associated with the above-identified application against which the agreement was formerly recorded.

Also, Reel/Frame numbers of the document to be expunged were given in the petition filed February 4, 2021.  A petition under 37 CFR 1.59 (MPEP 724.05 I) may be filed with copies of the petition that redacts the reel/frame information without disturbing the other portions of the petition.

Telephone inquiries concerning this communication should be directed to the undersigned at (571) 272-6692.

/Christopher Bottorff/

Christopher Bottorff
Petitions Examiner
Office of Petitions